DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 09/14/2021 the Amendment has been received on 12/08/2021.
            Claims 1-5, 7-16 and 18-20 have been amended.
            Claims 6 and 17 have been canceled.
            Claims 1-5, 7-16 and 18-20 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 9-13, filed on 12/08/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been substantially amended in order to overcome the objections and rejections provided in the previous Office action. Therefore, all of the previous objections and rejections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-5, 7-16 and 18-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: 
            
            With respect to claim 1, the most relevant prior art, Vija et al. (US PAP 2010/0308817 A1) in view of Gagnon (US PAP 2017/0311919 A1) teach a non-transitory computer-readable medium storing instructions to perform image acquisition and reconstruction; wherein Vije et al. teach (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) a non-transitory computer-readable medium (paragraph 0022) storing instructions readable and executable by a workstation including at least one electronic processor to perform an acquisition and reconstruction method (paragraph 0018; acquisition and reconstruction are inherent components of PET imaging), the method comprising: acquiring emission imaging data using an emission image acquisition device (paragraph 0018); wherein the acquiring is scheduled to be performed over an acquisition time (paragraph 0006; see “a minimum acquisition time”); during the acquiring (see paragraph 0008 disclosing that “test amount time” is “acquisition time”), measuring a count or count rate of the acquired emission imaging data (see paragraph 0005; a signal-to-noise ratio is determined that includes determination of a “count rate”; paragraph 0014); during the acquiring, adjusting the acquisition time based on the measured count or count rate to generate an adjusted acquisition time (paragraph 0008); stopping the acquiring at the adjusted acquisition time (inherent in PET imaging method); and reconstructing the emission imaging data acquired over the adjusted acquisition time to generate one or more reconstructed images (inherent in PET imaging method) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022). 
        Gagnon teaches a PET/CT imaging system. The imaging system includes a PET detection system having a plurality of detector rings and an axial gap between at least two adjacent detector rings within the plurality of detector rings. The imaging system includes a CT system having an x-ray generator and a CT detection system positioned within the axial gap between the at least two detector rings. The system is configured to collect PET data and CT data on the same volume of interest substantially simultaneously (see abstract; paragraphs 0019, 0039, 0044, 0049, 0057 and 0062).
            Vija et al. and Gagnon disclose related imaging apparatus for image acquisition but fail to explicitly teach or make obvious determining a scheduled acquisition time based on at least an attenuation map derived from the imaging data using a second image acquisition device of a different modality than the first image acquisition device and a sensitivity matrix of the first image acquisition device as claimed in combination with all of the remaining limitations of the claim.
             
           With respect to claim 12, the most relevant prior art, Vija et al. (US PAP 2010/0308817 A1) in view of Gagnon (US PAP 2017/0311919 A1) teach an imaging system; wherein 
Vije et al. teach (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022) an imaging system, comprising: a positron emission tomography (PET) device; and at least one electronic processor programmed to: control the emission image acquisition device to acquire emission imaging data (paragraph 0022); wherein the acquiring is scheduled to be performed over an acquisition time (inherent in a PET imaging); during the acquiring, measuring a count or count rate of the acquired emission imaging data )see paragraphs 0008 and 0014); during the acquiring, adjusting the acquisition time based on the measured count or count rate to generate an adjusted acquisition time (see paragraph 0008); stopping the acquiring at the adjusted acquisition time (inherent in a PET imaging); and reconstructing the emission imaging data acquired over the adjusted acquisition time to generate one or more reconstructed images (inherent in a PET imaging) (see abstract; Figs. 1-6; paragraphs 0001, 0002, 0005, 0006, 0008, 0014, 0016 and 0022).
            Gagnon teaches a PET/CT imaging system. The imaging system includes a PET detection system having a plurality of detector rings and an axial gap between at least two adjacent detector rings within the plurality of detector rings. The imaging system includes a CT system having an x-ray generator and a CT detection system positioned within the axial gap between the at least two detector rings. The system is configured to collect PET data and CT data on the same volume of interest substantially simultaneously (see abstract; paragraphs 0019, 0039, 0044, 0049, 0057 and 0062).
            Vija et al. and Gagnon disclose related imaging apparatus for image acquisition but fail to explicitly teach or make obvious determining a scheduled acquisition time based on at least an attenuation map derived from the CT imaging and a sensitivity matrix of the PET device as claimed in combination with all of the remaining limitations of the claim.
            
          With respect to claim 19, the most relevant prior art, Williams et al. (US PAP 2006/0138315 A1) in view of Gagnon (US PAP 2017/0311919 A1) teach an imaging method; wherein With respect to claim 19, Williams et al. teach (see abstract; Figs. 1-4; paragraph 0021) an image acquisition and reconstruction method, the method comprising: adjusting an acquisition time based on a measured count rate of emission imaging data acquired over a scheduled dynamic acquisition time (see paragraph 0021); and reconstructing one or more frames or positions of the emission imaging data acquired over adjusted acquisition time to generate one or more reconstructed images (see paragraph 0021). 
            Gagnon teaches a PET/CT imaging system. The imaging system includes a PET detection system having a plurality of detector rings and an axial gap between at least two adjacent detector rings within the plurality of detector rings. The imaging system includes a CT system having an x-ray generator and a CT detection system positioned within the axial gap between the at least two detector rings. The system is configured to collect PET data and CT data on the same volume of interest substantially simultaneously (see abstract; paragraphs 0019, 0039, 0044, 0049, 0057 and 0062).
            Vija et al. and Gagnon disclose related imaging apparatus for image acquisition but fail to explicitly teach or make obvious determining a scheduled acquisition time based on at least an attenuation map derived from the imaging data using a second image acquisition device of a different modality than the first image acquisition device and a sensitivity matrix of the first image acquisition device as claimed in combination with all of the remaining limitations of the claim.

            Claims 2-5, 711, 13-16, 18 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiruvenkadam et al. (US PAP 2016/0071263 A1; see paragraphs 0003, 0020 and  0040); Peter (US PAP 2010/0030069 A1; see paragraphs 0002, 0008, 0016, 0021, 0025, 0047, 0055 and 0056); Divine et al. (US PAP 2016/0081635 A1; se application 0050, 0058, 0060, 0061, 0077 and 0090); Wieczorek et al. (US Patent 8,891,726 B2; see abstract; column 3, line 37 – column 4, line 57) and Liu et al. (US PAP 2019/0130569 A1; see paragraphs 0009, 0034, 0044, 0048, 0050, 0070 and 0079) teach method and apparatus for PET/CT imaging system that is configured to collect PET data and CT data on the same volume of interest substantially simultaneously.

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                            
/I.K./   December 13, 2021